 1   ARTURO M. CISNEROS #120494
     BRIAN S. THOMLEY #275132
 2   MALCOLM  CISNEROS
     A Law Corporation
 3   2112 Business Center Drive, Second Floor
     Irvine, California 92612
 4   Telephone:      (949) 252-9400
     Telecopier: (949) 252-1032
 5   arturo@mclaw.org; bthomley@mclaw.org
 6   Counsel for Caliber Home Loans, Inc.
 7

 8                           UNITED STATES BANKRUPTCY COURT

 9               NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

10

11   In re                                          Case No. 4:13-bk-45642-RLE
12   REGINA ROSE FRAZIER,                           Chapter 13
13                     Debtor.                      Hon. Roger L. Efremsky
14                                                  NOTICE OF SURPLUS FUNDS AND
                                                    RELATED ACTIONS
15

16

17   TO THE HONORABLE ROGER L. EFREMSKY, UNITED STATES BANKRUPTCY
18   COURT JUDGE, AND TO THE CHAPTER 13 TRUSTEE:
19           PLEASE TAKE NOTICE that, on October 17, 2017, the real property located at 165
20   Francisco Street, Berkeley, California 94703 (“Property”), which is property of this Chapter 13
21   estate, was sold at a non-judicial foreclosure sale which yielded surplus proceeds (i.e., funds
22   received over and above the foreclosing party’s lien) of $122,812.35. On June 14, 2018, the
23   trustee of the deed of trust, Barrett Daffin Frappier Treder & Weiss, LLP filed a complaint in
24   interpleader against the debtor, Regina Rose Frazier (“Debtor”), who had submitted a claim to
25   the funds, Caliber Home Loans, Inc. (“Caliber”) and other parties in the Superior Court for the
26   County of Alameda as Case No. HG18908757, entitled, Barrett Daffin Frappier Treder &
27   Weiss, LLP vs. Regina Frazier et al. On August 21, 2018, Debtor filed an answer to the
28   complaint. On September 14, 2018, Caliber filed an answer to the complaint. Thereafter,


                                                 1
Case: 13-45642    Doc# 100    Filed: 10/24/18 Entered: 10/24/18 09:38:08           Page 1 of
                           NOTICE OF SURPLUS
                                           25 FUNDS AND RELATED ACTIONS
 1   counsel for Caliber learned of this bankruptcy case. Caliber requests that the Court take judicial

 2   notice of all pleadings in the interpleader action which (minus exhibits) are attached hereto as

 3   Exhibits “1” through “3.”

 4          In addition, on October 12, 2017, Debtor filed an action against Rushmore Loan

 5   Management Services, Inc. and other parties in the Superior Court for the County of Alameda as

 6   Case No. RG17878556, entitled, Regina Frazier vs. Rushmore Loan Management Services, LLC

 7   et al., seeking damages and other relief arising from the trustee’s sale of the Property. On

 8   November 3, 2017, Debtor filed a first amended complaint in this action. Caliber requests that

 9   the Court take judicial notice of the first amended complaint which is attached hereto as Exhibit

10   “4.”

11          Debtor apparently has not disclosed the surplus proceeds or her claims arising from the

12   trustee’s sale to either the Court or the Chapter 13 trustee, although such proceeds and claims

13   are property of the estate and may be relevant to whether Debtor’s amended Chapter 13 plan

14   still complies with the requirements of the Bankruptcy Code, including the “best interests” test

15   of 11 U.S.C. section 1325(a)(4). See, e.g., In re Barbosa, 235 F.3d 31 (1st Cir. 2000); In re

16   Walker, 153 B.R. 565 (Bankr. D. Or. 1993); In re Profit, 269 B.R. 51 (Bankr. D. Nev. 2001),

17   reversed on other grounds in 283 B.R. 567 (9th Cir. BAP 2002).

18

19   Dated: October 24, 2018

20                                                MALCOLM  CISNEROS, a Law Corporation

21                                                By:     /s/ Arturo M. Cisneros
                                                          ARTURO M. CISNEROS
22                                                        Attorney for Caliber Home Loans, Inc.
23

24

25

26

27

28


                                                  2
Case: 13-45642     Doc# 100    Filed: 10/24/18 Entered: 10/24/18 09:38:08            Page 2 of
                            NOTICE OF SURPLUS
                                            25 FUNDS AND RELATED ACTIONS
                                   EXHIBIT 1


Case: 13-45642   Doc# 100   Filed: 10/24/18   Entered: 10/24/18 09:38:08   Page 3 of
                                         25
                                                                              EXHIBIT 1
                                                                                PAGE 3
Case: 13-45642   Doc# 100   Filed: 10/24/18   Entered: 10/24/18 09:38:08   Page 4 of
                                         25
                                                                              EXHIBIT 1
                                                                                PAGE 4
Case: 13-45642   Doc# 100   Filed: 10/24/18   Entered: 10/24/18 09:38:08   Page 5 of
                                         25
                                                                              EXHIBIT 1
                                                                                PAGE 5
Case: 13-45642   Doc# 100   Filed: 10/24/18   Entered: 10/24/18 09:38:08   Page 6 of
                                         25
                                                                              EXHIBIT 1
                                                                                PAGE 6
Case: 13-45642   Doc# 100   Filed: 10/24/18   Entered: 10/24/18 09:38:08   Page 7 of
                                         25
                                                                              EXHIBIT 1
                                                                                PAGE 7
Case: 13-45642   Doc# 100   Filed: 10/24/18   Entered: 10/24/18 09:38:08   Page 8 of
                                         25
                                     EXHIBIT 2


Case: 13-45642   Doc# 100   Filed: 10/24/18   Entered: 10/24/18 09:38:08   Page 9 of
                                         25
                                                                           EXHIBIT 2
                                                                             PAGE 8
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 10 of
                                         25
                                                                           EXHIBIT 2
                                                                             PAGE 9
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 11 of
                                         25
                                                                           EXHIBIT 2
                                                                            PAGE 10
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 12 of
                                         25
                                     EXHIBIT 3


Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 13 of
                                         25
                                                                              EXHIBIT 3
                                                                               PAGE 11
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 14 of
                                         25
                                                                              EXHIBIT 3
                                                                               PAGE 12
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 15 of
                                         25
                                                                              EXHIBIT 3
                                                                               PAGE 13
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 16 of
                                         25
                                                                              EXHIBIT 3
                                                                               PAGE 14
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 17 of
                                         25
                                                                              EXHIBIT 3
                                                                               PAGE 15
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 18 of
                                         25
                                     EXHIBIT 4


Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 19 of
                                         25
                                                                            EXHIBIT 4
                                                                             PAGE 16
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 20 of
                                         25
                                                                            EXHIBIT 4
                                                                             PAGE 17
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 21 of
                                         25
                                                                            EXHIBIT 4
                                                                             PAGE 18
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 22 of
                                         25
                                                                            EXHIBIT 4
                                                                             PAGE 19
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 23 of
                                         25
                                                                            EXHIBIT 4
                                                                             PAGE 20
Case: 13-45642   Doc# 100   Filed: 10/24/18 Entered: 10/24/18 09:38:08   Page 24 of
                                         25
                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 2112
Business Center Drive, Second Floor, Irvine, CA, 92612.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF SURPLUS FUNDS AND RELATED
ACTIONS will be served or was served (a) on the judge in chambers in the form and manner required by LBR 1002-2; and (b)
in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 24, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Martha G. Bronitsky 13trustee@oak13.com
Mark D. Estle mdestle@estlelaw.com
Dane Wyatt Exnowski dane.exnowski@mccalla.com, bankruptecyecfmail@mccalla.com
Office of the U.S. Trustee/Oak USTPRegion17.OA.ECF@usdoj.gov
Stan E. Riddle sr4law.stan@gmail.com, sriddlecalendar@gmail.com

                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 24, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor                                                          Hon. Roger L. Efremsky
Regina Rose Frazier                                             Attn: Monica Burley, Courtroom Deputy
6495 Portola Drive                                              U.S. Bankruptcy Court
El Cerrito, CA 94530                                            1300 Clay Street, Suite 300
                                                                Oakland, CA 94612

                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/24/18                 Christina Valenzuela                                 /s/ Christina Valenzuela
 Date                     Printed Name                                         Signature




       Case: 13-45642         Doc# 100        Filed: 10/24/18 Entered: 10/24/18 09:38:08                  Page 25 of
                                                           25
